DETAILED ACTION
An amendment, amending claims 1, 7 and 15, was entered on 5/31/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejection under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that Suzuki does not teach or suggest a method with steps of moving plungers to create areas of vacuum or low pressure in the material delivery channels.  This is not persuasive.  While Suzuki does not expressly describe how the plunger operates to start and slow or stop the flow.  However, it is well known that a plunger operates by moving from an extended to a retracted state where an area of low pressure forms when the plunger is retracted.  Therefore, this feature is considered implicit in the disclosure of Suzuki.
Applicant also argues that Suzuki does not teach co-extrusion.  This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Harris is relied upon for teaching a co-extrusion process; Suzuki is only relied upon for teaching that plungers can be used in place of gear pumps.  Accordingly, the combination of Harris with Suzuki teaches all the limitations of claim 1.
Applicant argues that claim 7, as amended, is not obvious over Harris and Suzuki.  This is persuasive.  A new rejection is presented below in response to this amendment.
Applicant argues, with respect to claim 15, that Suzuki does not teach or suggest the use of plungers in the bottom portions of first and second material delivery channels.  This is not persuasive.  Harris teaches that the gear pumps are located in the bottom portions of the material delivery channels (See, e.g., Fig. 1 where gear pumps 12 and 22 are inline with the lowest portions of the material delivery channels).  Suzuki teaches replacing the gear pumps of Harris with plungers.  This, the combination of Harris and Suzuki teaches this limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 5,725,814) in light of Suzuki (US 2017/0043503).
Claims 1, 4, 5, 9, 15, 19 and 20:  Harris teaches a process of co-extruding material (Abst.) comprising the steps of: providing first and second extruded materials through first and second delivery channels to a die (Abst.; 2:35-42), wherein the flow of each of the first and second materials is controlled by first and second gear pumps (12, 22) located proximate to the die (Fig. 1; Abst.).
Harries teaches that the flow is controlled by gear pumps operated by a controller (5:7-30) which start and stop of the flow of material (2:35-55), but fails to teach the use of plungers to start and stop the flow.  Suzuki teaches a process of extruding material and explains that plungers can be used in place of gear pumps (¶ 0203).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected plungers in place of the gear pumps of Harris as the mechanism for starting and stopping the flow of material with the predictable expectation of success.
Harris teaches gear pump is utilized to start and slow or stop the flow of material (2:35-55).  Suzuki does not expressly describe how the plunger operates to start and slow or stop the flow.  However, it is well known that a plunger operates by moving from an extended to a retracted state where an area of low pressure forms when the plunger is retracted.  Therefore, this feature is considered implicit in the disclosure of Harris as modified by Suzuki.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Suzuki in light of Balzer et al. (US 2004/0183224).
Claims 6 and 16:  Harris further teaches that the co-extrusion die comprises an inner and outer layer wherein one of the extruders supplies material to each of the layers (3:49-61) and that more than two extruders (e.g. three) are included (2:36-43), but fails to teach that two of the extruders both feed into the outer layer. Balzer teaches a co-extrusion die and explains that the die can instead be configured where two material feeds are both supplied to the outer layer in order to create features in the outer layer, such as a viewing strip (¶¶ 0023, 0049). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured two of the extruders of Harris (i.e. the first and second extruders) to supply material to the outer layer while the third extruder supplies material to the inner layer with the predictable expectation of success in order to have created features like a viewing strip in the outer layer.
Claims 7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris and Suzuki in light of Zimmet (US 2003/0071073).
Claims 7, 9 and 12-14:  Harris, as modified by Suzuki, teaches all the limitations of claims 7, 9 and 12-14, as discussed above, but fails to teach first and second screws in the upper portion of each delivery channel above the plunger which resides in the lower portion of each delivery channel.  Zimmet teaches an extrusion process wherein the plunger mechanism further includes a screw mechanism located above the plunger mechanism (i.e. claimed upper and lower portions) (Abst.; Fig. 1). Zimmet explains that this plunger is controlled and allows the feeding of material to the extruder to operate continuously (i.e. without changing flow rate) while the plunger delivers material to be extruded (Abst.;  ¶ 0025-0027).  Thus, it would have been obvious to one of ordinary skill in the art at the time the  invention was filed to have included screws above each of the plunger mechanisms of modified Harris in order to have allowed for continuous material feeding while the plunger delivers material for extrusion with the predictable expectation of success.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, Suzuki and Zimmet in light of Balzer for the reasons given above with respect to claims 6 and 16.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Suzuki and Zimmet in light of Wang (US 6,135,992).
Claims 10 and 11:  Modified Harris teaches that the plungers are controlled, but fails to teach what controls them.  Wang teaches a method of controlling plungers and explains that a suitable means for moving plungers is using an electo-mechanical servo valve (11:18-49). Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP § 2143. Thus, because modified Harris is silent regarding how the plungers are moved and because Wang teaches a suitable means for moving plungers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the servo valves of Wang as the means for moving the plungers of modified Harris with the predictable expectation of success.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harris and Suzuki in light of Wang for the same reasons given above with respect to claims 10 and 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712